                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    SUNWOOD CONDOMINIUM                                  CASE NO. C16-1012-JCC
      ASSOCIATION, a Washington non-profit
10    corporation,                                         MINUTE ORDER
11
                             Plaintiff,
12               v.

13    NATIONAL SURETY CORPORATION, an
      Illinois corporation, et al.,
14

15                           Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ notice of settlement (Dkt. No. 137).

20   As such, the trial date is VACATED. The parties are DIRECTED to file a stipulated dismissal or

21   a joint status report no later than 60 days from the day this minute order is issued. The Clerk is

22   DIRECTED to terminate Plaintiff’s pending motions in limine (Dkt. No. 133). The Clerk is

23   DIRECTED to statistically close the case.

24          DATED this 23rd day of October 2018.

25          //

26          //


     MINUTE ORDER
     C16-1012-JCC
     PAGE - 1
                    William M. McCool
 1                  Clerk of Court
 2                  s/Tomas Hernandez
 3                  Deputy Clerk

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C16-1012-JCC
     PAGE - 2
